Citation Nr: 1312922	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-25 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971, to include service in the Republic of Vietnam.  His military occupational specialty (MOS) was as an assistant criminal investigator.  He has also reported that he served as a clerk typist and in military police security.  (Hrg. tr. at pg. 5.)  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for PTSD.  The RO later expanded the issue to that of service connection for an acquired psychiatric disorder, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran was provided a supplemental statement of the case (SSOC) in June 2012 that explained the basis for expanding the scope of the original claim.

During the pendency of this appeal, by a March 2011 rating decision, the RO granted the Veteran's claim for service connection for CAD, thereby constituting a full grant of the benefit sought on appeal.  In pertinent part, it is now the Veteran's contention that he has an acquired psychiatric disorder that is of service origin or is secondary to this now service-connected condition.  That question was also addressed by the RO in its June 2012 SSOC.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

A videoconference hearing was held in October 2012 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  



FINDINGS OF FACT

1.  The competent and credible evidence fails to support a diagnosis of PTSD.  

2.  A chronic psychiatric disorder was not noted in service or for many years after service; and, the Veteran's diagnosed major depressive disorder is not related to service and is not caused or aggravated by his service-connected CAD.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to include depression and PTSD, on a direct basis or as secondary to service-connected CAD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2009.  Nothing more was required.  It follows that the January 2011 and April 2012 letters readdressing the notice elements went above and beyond what was necessary.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Relevant to the duty to assist, the Veteran was afforded a VA examination in order to adjudicate his service connection claim in June 2011.  In this regard, the VA examiner who conducted the exam opined that the Veteran's current diagnoses of alcohol abuse/dependence and major depressive disorder are less likely than not etiologically related to his active service, and that he does not currently meet the Diagnostic and Statistical Manual (DSM) criteria for a diagnosis of PTSD.  An April 2012 addendum addressed the question of secondary service connection. The examiner based his conclusions on an interview with the Veteran, review of the record, clinical testing, and a full examination.  The examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the Board personal hearing, the undersigned VLJ noted the elements of the claim that were lacking to substantiate the claim for an acquired psychiatric disorder.  Specific reference was made to the question of whether or not a diagnosis of PTSD had been presented.  Hearing Transcript (T.) at page 12.  The Veteran was assisted at the hearing by an accredited representative from The American legion service organization.  The representative and the VLJ asked questions to ascertain the severity of the symptoms of the Veteran's service-connected psychiatric disorder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Moreover, neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing; and no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012).  



Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  38 C.F.R. § 3.301.  With specific regard to drug use, subsection (c)(3) notes that the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id.  


In Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110 authorized disability compensation for alcohol-abuse related disability.  The Federal Circuit interpreted § 1110 as precluding service connection for a disability that resulted from primary alcohol abuse (i.e., arising from the voluntary and willful drinking to excess).  Id. at 1376.  On the other hand, the Federal Circuit held that § 1110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id.  at 1378.  The Federal Circuit further explained that "Veterans can only recover if they can adequately establish that their alcohol and drug disability is secondary to or caused by their primary service- connected disorder.  We foresee that such compensation would only result when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability."  Id.  at 1381.  

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125 (2012).  38 C.F.R. § 3.304(f) (2012).  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, supra.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required. Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; or (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4); Dizoglio v Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating former paragraphs (f)(3) and (f)(4) as current paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010); 38 C.F.R. § 3.304(f) (2012).  These provisions apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010.  

Under the revised criteria of 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The Veteran maintains that his current acquired psychiatric disorder is related to his active service.  At the October 2012 videoconference hearing, he emphasized that his private psychologist had confirmed that he had PTSD.  T. at pg. 3.  He discussed his in-service stressors while serving in Vietnam, to include coming under frequent (if not constant) mortar and small arms fire.  (Tr. at 5.)  He noted, however, that it was generally considered to be "harassment" as they would shoot a few times then go back to their caves.  It did, however, make him nervous.  (Tr. at 6-7.)  He also said that a grenade was dropped in the back of the vehicle he was driving.  He jumped out and let the jeep continue until it exploded.  (Tr. at 7.)  He went to bed every night with the rockets going off.  He recalled his family telling him that he had changed after he came home.  He said they insisted that he get help but he never did.  However, after his son came back from Iraq and was treated for PTSD, he did seek help at VA for PTSD.  His psychiatric symptoms included inability to stay with one job and ineffectual relationships (two "terrible" marriages).  (Tr. at 8.)  He recalled having nightmares.  However, h stated that he was unable to get supporting statements from former wives and family members as he essentially had not talked to them in many years.  (Tr. at 10-12.)  

STRs are absent of any notations regarding treatment or complaints related to a psychiatric disorder, to include upon separation examination in December 1970.  

The Veteran's service personnel records (SPRs) and his DD form 214 reflect that his MOS was as an assistant criminal investigator, although his stint as a military policeman was also noted in the SPRs.  

The post service medical evidence includes private and VA treatment for his heart condition in 2007 and 2010.  He was hospitalized at a private counseling center in November-December 2009 due to depression and anxiety.  In a report by a licensed psychologist, he said that his friends and relatives had been telling him he needed counseling for a long time as they felt that he had not been the same since his return from Vietnam.  He avoided their advice for many years due to embarrassment and because he felt that he could deal with his problems on his own.  There was no actual discussion of the Veteran's experiences in Vietnam.  Rather, he became emotional when asked about his time in Vietnam and quickly changed the subject.  The report included a detailed discussion of the Veteran's symptoms as well as post-service legal, medical, social, and employment history.  His medical history included a heart condition and alcohol dependence.  He had also been treated medically for depression around the time of his second divorce about 10 years before.  He was currently being treated by a psychiatrist and reported some improvement in his mood and an improved energy level.  Numerous tests were conducted that addressed intellectual and social/emotional functioning.  Several of the social/emotional tests were positive for depression and advoidant personality problems.  A Beck Depression Inventory suggested severe depression.  An Adult Problem Behavior Inventory (PBI) indicated that the Veteran endorsed symptoms of anxiety and PTSD, to include detachment, recurring nightmares, poor concentration, feeling alienated, emotional numbness, being startled, and painful memories.  There was no actual testing for PTSD.

In her summary, the psychologist noted that a review of his history, as well as the result of current testing, supported a diagnosis of PTSD for which he had been self-medicating with alcohol for many decades.  He also suffered from clinical depression and financial difficulties related to his chronic unemployment.  The final diagnoses included PTSD and major depressive disorder.  

The licensed psychologist who submitted the 2009 report summarized above also submitted a February 2011 in which she noted that she continued to see the Veteran on a regular basis for psychological treatment related to PTSD which she thought was due to his time in Vietnam.  He continued to present with significant symptoms including hypervigilance, trouble sleeping, irritability, poor concentration, exaggerated startle response, inability to recall important aspects of his trauma, markedly diminished interest of participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, recurrent and intrusive distressing recollections of his Vietnam experience, and intense physiological and psychological distress at exposure to internal or external cues that symbolized or resembled aspects of the trauma he experienced.  She felt that these symptoms had historically caused significant impairment in his social and occupational functioning and contributed to his relationship problems with women, as well as his tendency to abuse alcohol.  

Upon VA psychiatric examination in June 2011, the examiner noted that the claims file was reviewed.  The Veteran related that he had held many jobs, particularly in the car selling business, but he was fired on numerous occasions for not selling enough cars.  He typically got along well with other coworkers and supervisors.  When asked about his drinking, the Veteran indicated that he continued to drink alcohol and had all of his adult life.  He began drinking when he was 18, increased his consumption while in service, and his drinking had remained at a high level ever since.  He said that he had never been in trouble because of his alcohol use.  

The Veteran noted that he had been treated for depression off and on for about 10 years secondary to a divorce.  For the last couple of years, he had been seen by a counselor who had diagnosed him as having PTSD.  He said that he did not think he had PTSD as he did not think his depression was about his time in Vietnam.  He reported being depressed all of his life, but not about the military.  He had been on medication for 8 to 10 years, and he thought it helped.  

As for stressful events during service, the Veteran said that things were not very stressful in Vietnam.  He denied feelings of intense fear, helplessness, or horror.  The main thing that bothered him while in Vietnam was the heat.  He related that while driving a jeep during service, a grenade was thrown in the back so he jumped out and the jeep went on down the road and blew up.  As a criminal investigator, he went into opium dens and often found servicemen who had deserted.  He stated, however, that this was not particularly stressful.  The Veteran denied recurrent and intrusive recollection of his military experiences.  He did not avoid activities, places, or people that aroused recollections of trauma.  Since his divorce approximately 10 years earlier, he had lost interest in most of his hobbies and had become more depressed.  Multiple tests were conducted including the Clinician Administered PTSD Scale for DSM-IV (CAPS-DX), Minnesota Multiphasic Personality Inventory-2 (MMPI-2), and Mississippi Scale for Combat Related Stress.  All three of those tests are specifically used for diagnosing PTSD and all three were negative for a diagnosis of PTSD.

In the report summary, the VA examiner noted that the Veteran gave a history of feeling depressed for most of his life.  It was noted that the Veteran described and his medical record indicated significant decrease in his symptoms in the last 10 years since his second divorce.  By far, the most significant feature of his psychosocial makeup was his chronic alcohol abuse/dependence pattern.  The Veteran indicated that he drank every night and had done so all of his life.  The Veteran reported symptoms of lethargy and a lack of persistence with goal directed behavior.  He described withholding information about his excessive alcohol use pattern from treating physicians.  

The examiner noted that the Veteran's occupational and social functioning appeared to have been significantly impaired though unlikely due to military service stressors.  The diagnostic impressions were of chronic, severe, and active alcohol abuse/dependence, as well as major depressive disorder that was likely caused or exacerbated by his alcohol abuse which was less likely to be related to military stressors.  

The record includes resubmission of the private 2009 report in September 2011.  In addition to the signature of the licensed psychologist who completed the report, it was now also signed by a private physician.  

In an April 2012 VA report, a VA examiner noted that based on a review of the claims file, it was less likely than not that the Veteran's mental health conditions were caused by or aggravated by his cardiac condition.  The examiner explained that the Veteran mentioned often to other providers in past evaluations that he had been depressed for most of his life, and that this became significantly worse after his divorce.  There was no mention of a link between his heart condition and his depressive symptoms by the Veteran or by evaluators.  Also, the Veteran was diagnosed by a VA physician with alcohol abuse which was deemed to be causally related to his chronic depressive symptoms.  

Analysis

Initially, the Board finds that the competent and credible evidence does not support a diagnosis of PTSD.  The diagnosis of PTSD made by the Veteran's private treating psychologist (in 2009 with continued treatment through 2011 and with signature of medical doctor in 2011) has been duly considered.  No rationale was provided with this opinion.  There was no actual discussion of any stressors.  It was only noted that the Veteran avoided talking about his Vietnam experiences.  Moreover, and of significant import, there was no testing data that supported the diagnosis.  The administered tests were more indicative of depression and did not even reference PTSD except for the Veteran's endorsement of certain symptoms.  

Conversely, the 2011 VA psychiatric examination was focused, in part, on determining whether the Veteran has PTSD and three tests were performed to specifically address this question.  A diagnosis of PTSD was not supported in any of those tests.  A detailed explanation was provided as to why the criteria to support a diagnosis of PTSD had not been met.  Further, while the psychologist noted that the Veteran had a history of war related trauma, the history he reported when examined by VA in 2011 shows that he experienced no significant trauma during his tour of Vietnam.  It was specifically noted that he stated that his time during service was not particularly stressful.  

In short, the report of the 2011 VA examination provided clinical data and an articulated rationale for its negative conclusion that was not included in the positive 2009 private report.  The Board thereby affords greater weight to the findings by the 2011 examiner in that the opinion was based on a full interview of the Veteran, a review of the file, and a discussion of why the Veteran failed to meet the criteria for a diagnosis of PTSD.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Consideration has also been given to the Veteran's personal assertion that he suffers from PTSD.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Nicholson, as to the specific issue in this case of an acquired psychiatric disorder, it is noted that such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F3d 1372, 1377 n.4. (Fed. Cir. 2007) (lay persons are not competent to diagnoses cancer).  The diagnosing of a psychiatric disorder is well beyond the competence of the Veteran.  Such requires a level of training and education, to include clinical testing, that the Veteran fails to possesses.  His opinion that he has PTSD therefore carries no probative value.

Turning to the question of service connection for an acquired psychiatric disorder, other than PTSD, the Board points out that the Veteran's STRs are absent of any notations regarding treatment or complaints related to a psychiatric disorder.  Therefore the evidence does not demonstrate a psychiatric disorder had its onset during his active service.  The earliest indication of a psychiatric disorder in the record was not until 2009, wherein in addition to the diagnosis of PTSD, which, as discussed above, has been discounted, the Veteran was also diagnosed with major depressive disorder.  His excessive drinking was also noted.  Initially, as to major depressive disorder, which is also diagnosed at the 2011 VA exam, even considering the Veteran's later reports to examiners of depression being initially treated after his second divorce, this was still at least over 25 years following his discharge from active duty.  Further, as a psychosis has not been diagnosed, the presumption of service connection under 38 C.F.R. §§ 3.307, 3.309(a) is not for application.   

In addition, the Board finds that there is no competent and credible lay or medical evidence in the record of a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and the Veteran's active service or his service-connected CAD.  The Board notes that the while the Veteran in recent years has reported that he was never the same after his return from Vietnam, there is no objective medical evidence which shows any continuity of psychiatric or depression symptoms since his active service, and there are no medical opinions relating his current psychiatric disorder, diagnosed as major depression, to his active service or to his service-connected CAD.  The 2011 examination report and the April 2012 opinion simply do not support the conclusion that an acquired psychiatric disorder was present during service or until many years later after a significantly traumatic divorce.  Moreover, as noted by the 2012 examiner, there is no evidence that his CAD has caused or aggravated his psychiatric disorder.  

Consideration has again been given to the Veteran's lay assertion that his psychiatric disorder (depression) is related to service, to include his in-service stressor experiences.  The Board again acknowledges that lay persons are competent to provide opinion on some medical issues.  However, an opinion on the etiology of the Veteran's depressive disorder is the type of opinion that falls outside the realm of common knowledge of a lay person.  See Jandreau.

Accordingly, the evidence does not demonstrate any nexus between an acquired psychiatric disorder, to include depression and PTSD, and his active service or his service-connected CAD, and no evidence that the Veteran meets the criteria for a diagnosis of PTSD.  Therefore, service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, including as secondary to service-connected CADS, is not warranted. 

As relevant to the Veteran's diagnosis of alcohol dependence, it is reiterated that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Granted, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen, supra.  However, in this case, it was specifically noted by a VA examiner in an April 2012 report that included review of the entire file that there was no link between the Veteran's heart disorder and his depressive symptoms.  For rationale, it was noted that the Veteran had complained of depression problems for most of his life and that they worsened after a divorce.  Moreover, it is noted that when examined in 2011, it was reported that the Veteran's drinking of alcohol had been an every night event for all of his adult life.  Thus, as the Board has determined that service connection is not warranted for major depressive disorder and as the Veteran's excessive abuse of alcohol has not been shown to be secondary to, or as a symptom of CAD, service connection for alcohol dependence is also not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


